     Case 4:19-cv-00514-P Document 19 Filed 04/24/20         Page 1 of 1 PageID 67



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

DOROTHY ROBINSON,                          §
                                           §
       Plaintiff,                          §
                                           §
v.                                         §    Civil Action No. 4:19-cv-00514-P-BP
                                           §
AMAZON FULFILLMENT,                        §
                                           §
       Defendant.                          §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge issued Findings, Conclusions, and a

Recommendation in this case. See ECF No. 18. No objections were filed, and the

Magistrate Judge’s Recommendation is ripe for review. The Court reviewed the proposed

Findings, Conclusions, and Recommendation for plain error. Finding none, the

undersigned District Judge believes that the Findings and Conclusions of the Magistrate

Judge are correct, and they are accepted as the Findings and Conclusions of the Court.

       Accordingly, it is ORDERED that this case is DISMISSED without prejudice.

       SO ORDERED on this 24th day of April, 2020.




                               Mark T. Pittman
                               UNITED STATES DISTRICT JUDGE
